— Plaintiff sued to recover damages for the wrongful death of her husband, Jacob Ulberg, and for personal injuries sustained by her as the result of a collision between an automobile operated by deceased, in which plaintiff was a passenger, and a semitrailer owned by respondent Richards, which at the time was being hauled over a highway in upper New York State by a tractor owned and operated by defendant Santos. Judgment dismissing the complaint as to respondent at the close of plaintiff’s case, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ.